                                         Case 3:19-cv-04238-MMC Document 196 Filed 08/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     PROOFPOINT, INC., et al.,                          Case No. 19-cv-04238-MMC (RMI)
                                   9                    Plaintiffs,
                                                                                            ORDER GRANTING MOTION TO
                                  10              v.                                        COMPEL
                                  11     VADE SECURE, INCORPORATED, et al.,                 Re: Dkt. No. 192
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On July 10, 2020, Plaintiffs filed a Motion to Compel (dkt. 192) nonparty Github Inc.

                                  15   (“Github”) to comply with the Rule 45 subpoena duces tecum served on February 18, 2020. Prior

                                  16   to filing the instant motion, Plaintiffs attempted to meet and confer with Github on four separate

                                  17   occasions to no avail. Id. at 2. Github has not filed an opposition to the Motion. Pursuant to

                                  18   General Order 72-5 and Civil Local Rule 7-1(b), the court finds that Plaintiffs’ Motion is

                                  19   appropriate for decision without oral argument and hereby VACATES the hearing set for August

                                  20   6, 2020.

                                  21          Rule 45 requires that all objections to a subpoena to “produce documents or tangible

                                  22   things” must be served “before the earlier of the time specified for compliance or 14 days after the

                                  23   subpoena is served.” Fed. R. Civ. P. 45(d)(2)(B). “‘Failure to serve timely objections waives all

                                  24   grounds for objection.’” Poturich v. Allstate Ins. Co., No. EDCV150081GWKKX, 2015 WL

                                  25   12766048, at *2 (C.D. Cal. Aug. 11, 2015) (quoting McCoy v. Sw. Airlines Co., 211 F.R.D. 381,

                                  26   385 (C.D. Cal. 2002)) (emphasis added).

                                  27          Github failed to file objections to the Rule 45 subpoena, and thus, it has waived all

                                  28   objections thereto. See Poturich, 2015 WL 12766048, at *2 (“Quality Sheds has failed to object
                                         Case 3:19-cv-04238-MMC Document 196 Filed 08/03/20 Page 2 of 2




                                   1   within the time required and hence, has waived any objections.”). Accordingly, it is hereby

                                   2   ORDERED that Github shall comply with Rule 45 and respond to the subpoena and produce all

                                   3   responsive documents without objections in accordance with the undersigned’s Order (dkt. 188)

                                   4   no later than August 10, 2020.

                                   5          IT IS SO ORDERED.

                                   6   Dated: August 3, 2020

                                   7

                                   8
                                                                                                  ROBERT M. ILLMAN
                                   9                                                              United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
